--------------------------------------------------------------------------------

GUARANTEE

                         GUARANTEE dated May 8, 2012 made by QUANTUM SOLAR POWER
CORP., (the “Guarantor”) a corporation duly incorporated under the laws of the
State of Nevada with an address at 1055 W. Hastings, Ste. 300, Vancouver,
British Columbia V6E 2E9, in favour of SIMON FRASER UNIVERSITY (the “Guaranteed
Party”), a corporation continued under the University Act of British Columbia
having an address at 8888 University Drive, Multi-Tenant Facility, Burnaby,
British Columbia, Canada V5A 1S6.

                         WHEREAS Canadian Integrated Optics, BC Ltd. (the
“Debtor”) is indebted to the Guaranteed Party pursuant to and in accordance with
the terms and conditions of a promissory note dated May 8, 2012 between the
Debtor and the Guaranteed Party (the “Promissory Note”) which was entered into
pursuant to Amendment No. 6 (the “Amendment”) dated as of April 15, 2012 to the
Research Agreement (the “Research Agreement”) dated as of April 1, 2010 between
the Debtor and the Guaranteed Party;

                         WHEREAS the Guaranteed Party requires, as a condition
precedent to entering into the Amendment and to the revocation of its notice of
termination (the “Termination Notice”) of the Research Agreement, that the
Guarantor execute and deliver this guarantee of the obligations of the Debtor to
the Guaranteed Party;

                         AND WHEREAS the Guarantor has business dealings with
the Debtor and the Guarantor will benefit from the Amendment and the revocation
of the Termination Notice.

                         NOW THEREFORE, in consideration of the foregoing
premises, the agreement of the Guaranteed Party to enter into the Amendment and
revoke the Notice of Termination, the sum of $10.00 in lawful money of Canada
now paid by the Guaranteed Party to the Debtor and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
Guarantor hereby agrees as follows:

                         Section 1      Interpretation. (1) Terms defined in the
Promissory Note and not otherwise defined in this guarantee shall have the same
meanings herein, unless there is something in the subject matter or context
inconsistent therewith.

                         (2)      In this guarantee, unless there is something
in the subject matter or context inconsistent therewith, the terms defined in
the introductory paragraph and the recitals to this guarantee shall have such
meanings herein and the following terms shall have the following meanings:

“Business Day” means a day (other than a Saturday or Sunday) on which banks are
open for business in Vancouver;

“Guaranteed Obligations” has the meaning set forth in section 2;

“Taxes” means all taxes, levies, imposts, stamp taxes, duties, fees, deductions,
withholdings, charges, compulsory loans or restrictions or conditions resulting
in a charge which are imposed, levied, collected, withheld or assessed by any
country or political subdivision or taxing authority thereof as of the date
hereof or at any time in the future together with interest thereon and penalties
with respect thereto, if any, and any payments of principal, interest, charges,
fees or other amounts made on or in respect thereof (but excluding any taxes,
franchise taxes, levies, imposts or charge imposed, levied or assessed in
respect of or applied on the overall net income of the Guaranteed Party, net
earnings of the Guaranteed Party, net profits of the Guaranteed Party or capital
or place of business of the Guaranteed Party or on goods and services purchased
by the Guaranteed Party and any penalties and payments of principal, interest,
charges, fees or other amounts made on or in respect thereof), and “Tax” and
“Taxation” shall be construed accordingly.

--------------------------------------------------------------------------------

- 2 -

                         (3)      As used herein, each gender shall include all
genders, and the singular shall include the plural and the plural the singular,
as the context shall require.

                         (4)      In this guarantee:

  (a)

reference to any body corporate or partnership shall include successors thereto,
whether by way of amalgamation or otherwise;

        (b)

reference to any statute, enactment or legislation or to any section or
provision thereof shall include a reference to any order, ordinance, regulation,
rule or by-law or proclamation made under or pursuant to that statute, enactment
or legislation and all amendments, modifications, consolidations, re-enactments
or replacements thereof or substitutions therefor from time to time; and

        (c)

reference to any agreement (including without limitation any definitions in or
portions of any agreement incorporated herein by reference), instrument, Permit
or other document shall include reference to such agreement, instrument, Permit
or other document as the same may from time to time be amended, supplemented,
replaced or restated.

                         (5)      The division of this guarantee into sections
and the insertion of headings are for convenience of reference only and shall
not affect the construction or interpretation hereof.

                         Section 2      Guarantee. The Guarantor hereby
irrevocably and unconditionally guarantees the due and punctual payment to the
Guaranteed Party, whether at final maturity, by demand or acceleration or
otherwise, and performance of all obligations of Debtor under the Promissory
Note and any and all out-of-pocket expenses (including counsel fees and
disbursements on a solicitor and his or her own client basis) incurred by the
Guaranteed Party in enforcing any of its respective rights under this guarantee
(such obligations collectively being herein called the “Guaranteed
Obligations”). This guarantee is provided on a joint and several basis with any
other guarantee of the Guaranteed Obligations, by whomsoever and howsoever
granted.

--------------------------------------------------------------------------------

- 3 -

                         Section 3      Absolute Liability. The Guarantor
guarantees that the Guaranteed Obligations will be paid and performed strictly
in accordance with the terms of the Promissory Note. The liability of the
Guarantor under this guarantee shall be absolute and unconditional irrespective
of:

  (a)

the lack of validity or enforceability of any terms of the Promissory Note;

        (b)

any contest by the Debtor, its subsidiaries or any other person as to the
validity or enforceability of any terms of the Promissory Note or the priority
of any security granted to the Guaranteed Party by the Debtor, its subsidiaries
or any other person pursuant to the terms of the Promissory Note or otherwise;

        (c)

any defence, counter-claim or right of set-off available to the Debtor or its
subsidiaries;

        (d)

any extension of the time or times for payment of the Guaranteed Obligations or
any other amendments, waivers or indulgences the Guaranteed Party may grant to
the Debtor or its subsidiaries;

        (e)

any dealings with the security which the Guaranteed Party holds or may hold
pursuant to the terms and conditions of the Promissory Note or otherwise,
including the taking and giving up of securities, the accepting of compositions
and the granting of releases and discharges;

        (f)

the assignment of all or any part of the benefits of this guarantee;

        (g)

any other circumstances which might otherwise constitute a defence available to
or a discharge of the Guarantor, the Debtor, its subsidiaries or any other
person in respect of the Guaranteed Obligations, or the Guarantor in respect of
this guarantee.

                         Section 4      Remedies. The Guarantor agrees that the
Guaranteed Party shall not be bound to seek or exhaust its recourses against the
Debtor, its subsidiaries or any other person or to realize on any security held
in respect of the Guaranteed Obligations before being entitled to payment
hereunder. Should the Guaranteed Party elect to realize on any security it may
hold, either before, concurrently with or after demand for payment under this
guarantee, the Guarantor shall have no right of discussion or division.

                         Section 5      Impairment of Security. Any loss or
impairment of any security received by the Guaranteed Party from the Debtor, its
subsidiaries or any other person pursuant to the provisions of the Promissory
Note or otherwise shall not discharge pro tanto or limit or lessen the liability
of the Guarantor under this guarantee.

                         Section 6      No Prejudice to the Guaranteed Party.
The Guaranteed Party shall not be prejudiced in any way in the right to enforce
any provision of this guarantee by any act or failure to act on the part of the
Debtor or its subsidiaries. The Guaranteed Party may, at any time and from time
to time, without any consent of or notice to the Guarantor and without impairing
or releasing the Guarantor from its obligations hereunder (i) change the manner,
place or terms of payment or change or extend time of payment of, or renew or
alter, the Guaranteed Obligations, (ii) release anyone liable in any manner
under or in respect of the Guaranteed Obligations, (iii) exercise or refrain
from exercising any rights against the Debtor, its subsidiaries or the Guarantor
or any other person, and (iv) apply any sums from time to time received on
account of the Guaranteed Obligations.

--------------------------------------------------------------------------------

- 4 -

                         Section 7      Payment on Demand. The Guarantor shall
make payment to the Guaranteed Party of the amount of the Guaranteed Obligations
forthwith after same shall have become due and payable and demand therefor is
made in writing to it. The indebtedness of the Guarantor hereunder shall bear
interest from the date of such demand to the date of payment thereof in full at
the rate or rates of interest applicable to the Guaranteed Obligations under and
calculated in the manner provided in the Promissory Note in respect of overdue
amounts.

                         Section 8      Amount of Guaranteed Obligations. Any
account settled or stated by or between the Guaranteed Party and the Debtor or
its subsidiaries or, if any such account has not been so settled or stated
immediately before demand for payment under this guarantee, any account
thereafter stated by the Guaranteed Party shall, in the absence of demonstrated
error, be accepted by the Guarantor as conclusive evidence of the amount of the
Guaranteed Obligations which at the date of the account so settled or stated is
due by the Debtor or its subsidiaries to the Guaranteed Party or remains unpaid
by the Debtor or its subsidiaries to the Guaranteed Party.

                         Section 9      Rights of Set-Off. To the fullest extent
permitted by Law, the Guarantor shall make all payments hereunder without regard
to any defence, counter-claim or right of set-off available to it.

                         Section 10      Subrogation and Repayment. Upon receipt
by the Guaranteed Party of any payments on account of liability under this
guarantee, whether by realization on security or otherwise, the Guarantor shall
not be entitled to claim repayment against the Debtor or its subsidiaries for
such payments until the Guaranteed Party’s claims against the Debtor and its
subsidiaries in respect of the Guaranteed Obligations have been repaid in full.
In the case of the liquidation, winding-up or bankruptcy of the Debtor or its
subsidiaries (whether voluntary or compulsory), or in the event that the Debtor
or its subsidiaries shall make a bulk sale of any of the its assets within the
provisions of any bulk sales legislation or any composition with creditors or
scheme of arrangement, the Guaranteed Party shall have the right to rank in
priority to the Guarantor for its full claims in respect of the Guaranteed
Obligations and receive all dividends or other payments in respect thereof until
its claims in respect of the Guaranteed Obligations have been paid in full and
the Guarantor shall continue to be liable, less any payments made by or on
behalf of the Guarantor, for any balance which may be owing to the Guaranteed
Party by the Debtor and its subsidiaries in respect of the Guaranteed
Obligations. In the event of the valuation by the Guaranteed Party of any of its
security or the retention thereof by the Guaranteed Party, or both, such
valuation or retention, or both, shall not, as between the Guaranteed Party and
the Guarantor, be considered as a purchase of such security, or as payment or
satisfaction or reduction of the Guaranteed Obligations, or any part thereof. If
any amount shall be paid to the Guarantor on account of any subrogation rights
at any time when all the Guaranteed Obligations shall not have been paid in
full, such amount shall be held in trust for the benefit of the Guaranteed Party
and shall forthwith be paid to the Guaranteed Party to be credited and applied
upon the Guaranteed Obligations, whether matured or unmatured.

--------------------------------------------------------------------------------

- 5 -

                         Section 11      No Recourse. Any right of subrogation
acquired by the Guarantor by reason of payment under or pursuant to this
guarantee shall not be exercised until the Guaranteed Obligations have been paid
or repaid in full to the Guaranteed Party and shall be no greater than the right
held by the Guaranteed Party, and the Guarantor shall have no recourse against
the Guaranteed Party for any invalidity, non-perfection or unenforceability of
any security held by the Guaranteed Party or any irregularity or defect in the
manner or procedure by which the Guaranteed Party realizes on such security.

                         Section 12      Continuing Guarantee. This guarantee
shall continue to be effective or be reinstated, as the case may be, if at any
time any payment of any of the Guaranteed Obligations is rescinded or must
otherwise be returned by the Guaranteed Party upon the insolvency, bankruptcy or
reorganization of the Debtor or its subsidiaries or otherwise, all as though
such payment had not been made.

                         Section 13      Representations. There are no other
representations, collateral agreements or conditions with respect to this
instrument or affecting the Guarantor’s liability hereunder other than as
contained or referred to herein or in the Promissory Note.

                         Section 14      Supplemental Security. This guarantee
is in addition and without prejudice to and supplemental to all other guarantees
and securities held, or which may hereafter be held, by the Guaranteed Party.

                         Section 15      Judgment Currency. If, for the purpose
of obtaining or enforcing judgment in any court in any jurisdiction, it become
necessary to convert into the currency of the jurisdiction giving such judgment
(the “Judgment Currency”) an amount due under this Guarantee in another currency
(the “Original Currency”), then the date on which the rate of exchange for
conversion is selected by the court is referred to herein as the “Conversion
Date”. If there is a change in the rate of exchange between the Judgement
Currency and the Original Currency between the Conversion Date and the actual
receipt by the Guaranteed Party of the amount due to it under this Guarantee or
the judgment, the Guarantor will, notwithstanding the judgment, pay all such
additional amounts as may be necessary to ensure that the amount received by the
Guaranteed Party in the Judgment Currency, when converted at the rate of
exchange prevailing on the date of receipt, will produce the amount due in the
Original Currency. This obligation is a separate and independent obligation of
the Guarantor and will not merge with any judgment or any partial payment or
enforcement of payments due under this Guarantee.

                         Section 16      Interest Act (Canada). For purposes of
the Interest Act (Canada), the Guarantor hereby acknowledges that the rate or
rates of interest applicable to the Guaranteed Obligations shall be computed and
shall be paid at the times and in the manner set forth in the Promissory Note.

                         Section 17      Successors and Assigns. This guarantee
shall extend to and enure to the benefit of the Guaranteed Party and its
successors and permitted assigns and shall be binding upon the Guarantor and its
successors and permitted assigns.

                         Section 18      Notices. Any and all notices or other
communications required or permitted pursuant to this guarantee shall be in
writing and shall be personally delivered by courier or telecopied to the
addressee at the address referred to in the first paragraph hereof, in which
case such notice or other communication shall conclusively be deemed to have
been given to the addressee thereof on the day upon which it was delivered or
received by telecopy if delivered or received prior to 4:00 p.m. (Vancouver
time) on such day (or on the next Business Day if received after the relevant
time or if received on a day that is not a Business Day). Each party may change
its address for service by written notice, given in the manner provided above,
to the other parties and such change shall be effective upon the date the notice
shall be deemed to be received.

--------------------------------------------------------------------------------

- 6 -

                         Section 19      Severability. The provisions of this
guarantee are intended to be severable. If any provision of this guarantee shall
be held invalid or unenforceable in whole or in part in any jurisdiction, such
provision shall, as to such jurisdiction, be ineffective to the extent of such
invalidity or unenforceability without in any manner affecting the validity or
enforceability thereof in any other jurisdiction or the remaining provisions
hereof in any jurisdiction.

                         Section 20      Further Assurances. The Guarantor shall
from time to time do all such acts and things and execute and deliver all such
deeds, transfers, assignments and instruments as the Guaranteed Party may
reasonably require for carrying out the provisions and intent hereof.

                         Section 21      Currency and Taxes. Any and all
payments by the Guarantor under this guarantee or any other Finance Document
shall be made free and clear of and without deduction or withholding for Taxes
unless such Taxes are required by law to be deducted or withheld. If the
Guarantor shall be required by law to deduct or withhold any Taxes from or in
respect of any sum payable hereunder or thereunder:

  (a)

the sum payable shall be increased as may be necessary so that after making all
required deductions or withholdings (including deductions or withholdings
applicable to additional amounts paid under this section) the Guaranteed Party
receives an amount equal to the sum it would have received if no deduction or
withholding had been made;

        (b)

the Guarantor shall make such deductions or withholdings; and

        (c)

the Guarantor shall pay the full amount deducted or withheld to the relevant
Taxation or other authority in accordance with applicable law.

                         Section 22      Governing Law. This guarantee shall be
governed by and construed in accordance with the laws of the province of British
Columbia and the laws of Canada applicable therein.

                         Section 23      Acknowledgements and Representations.
The Guarantor acknowledges that the Guarantor has reviewed the Promissory Note
and all documents and instruments in connection therewith and is fully familiar
with the terms of the loan, and that the Guarantor will receive certain benefits
as a result of the making of the loan, and that this guarantee is a condition
precedent to the making of the loan. The Guarantor agrees that this guarantee is
being made for the benefit of the Guarantor. The Guarantor is adequately
informed of the Debtor’s financial condition, and agrees to keep so informed.
The Guaranteed Party need not provide the Guarantor with any present or future
information concerning the financial condition of the Debtor or its subsidiaries
or any other guarantor, and changes in the Debtor’s or the Guarantor’s financial
condition shall not affect the Guarantor’s obligations under this guarantee. The
Guarantor has not relied on financial information furnished by the Guaranteed
Party, and will the Guarantor not do so in the future.

--------------------------------------------------------------------------------

- 7 -

                              The Guarantor clearly understands that the
Guaranteed Party does not have to pursue the Debtor or pursue any other remedies
before demanding payment from the Guarantor. The Guarantor further understands
that it will have to pay amounts then due even if the Debtor or any of the other
Guarantors do not make the payment or are otherwise relieved of the obligation
to make payments.

                              IN WITNESS WHEREOF the Guarantor has duly executed
this guarantee as of the day and year first above written.

SIGNED, SEALED and DELIVERED by ) QUANTUM SOLAR POWER CORP. QUANTUM SOLAR POWER
CORP. ) in the presence of: )     )  /s/ Daryl J. Ehrmantraut   ) Per:
_______________________________________________   )  Name: Daryl J. Ehrmantraut
Name ) Title: COO   ) Address )   )   )   ) Occupation


--------------------------------------------------------------------------------